DETAILED ACTION
Election/Restrictions
Claims 1-4, 6-7, 16-21, 23-27, and 29-31 are allowable. The restriction requirement among Species A and Species B, as set forth in the Office action mailed on 05/07/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/07/2020 is partially withdrawn because the election of species requirement is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claim 1-4, 6-7, 16-21, 23-27, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to teach the claimed limitations of instant claim 1, 16, and 21 and in particular the features of the claimed apparatus including the capacitive deionization device on a surface of the polishing pad or platen (claim 1) or on the first inter alia. The prior art combination of  Treichel (US 2012/0111361) in view of Kim (US 2011/0147212) and Treichel in view of Kim and Martinez (US 2009/0320875).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MARGARET D KLUNK/Examiner, Art Unit 1716   

/KARLA A MOORE/Primary Examiner, Art Unit 1716